DETAILED ACTION
The present office action is in response to claims filed on 04/03/2020.  Claims 1 – 20 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 101, 102, 103, 104, 107, 108, 109, 110, 111, 115 (fig. 1), 300, 304 (fig. 3), 340 (fig. 4A), 508 (fig. 8), 1050 (figs. 10 and 11), 1051, 1055,1056, 1100 (fig. 11), 1200, 1210, 1211, 1214, 1215, 1216, 1220, 1221, 1230, 1234 (fig. 12), 1224, 1225, 1227, 1300 (fig. 13), 1810, 1820, 1828 (fig. 18), 2170, 2180 (fig. 20), 2475, 2485 (fig. 24), 2500 (fig. 25), 2610, 2638 (fig. 26), 2690, 2700 (fig. 27), 2800 (figs. 28-30C), 1365 (fig. 33), 1310’, 1311’ (fig. 34), 44189, 4190, 4200 (fig. 42), 4205, 4352, 4371 (fig. 43D), 4518 (figs. 45 and 46), 4710, 4720, 4730, 4750 (fig. 47), 4840 (fig. 48), 4900, 4905, 4950, 4951, 4952, 4953 (fig. 49), 5011, 5013, 5022 (fig. 50), 5001, 5125, 5135 (fig. 51), 5050 (fig. 52_. 5427, 5428, 5500 (fig. 55), 5600, 5628 (fig. 56), 5700 (fig. 57), 5800. 5904 (fig. 58), 5900 (fig. 59), 6000 (fig. 60), 6321, 6322, 6323, 6329, 6330, 6331, 6332, 6333, 6334, 6335 (fig. 63), 6342 (fig. 64), 6642 (fig. 66) and 6700 (fig. 67).
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1400 (p. 12, |. 14), 1391 (p. 15, I. 12), 1356 (p. 15, |. 14) and 3400 (p. 17, |. 2).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character: 
“307” and “308” have been used to designate both rails (p. 11, |. 11) and two part member (p. 19, |. 12) (see figs. 5 and 43B); 
“309” has been used to designate both right rail (figs 3, 7, 8, and 9) and one of left rails (fig. 5); 
“310” has been used to designate both passage (p. 11, 7) and cavity of side plate (see figs. 3 and 5); 
“1340” has been used to designate both valve (p. 16, I. 15) and contact member (p. 16, I. 8) (see fig. 33); 
“4330” has been used to designate both sealing member (p. 18, |. 2) and flat blocking member (p. 18, I. 21) (see figs. 43 and 43A); 
“4370” has been used to designate both groove (p. 18, I. 4) and interior top surface (p. 19, |. 5) (see figs. 43 and 43A); 
“4105” has been used to designate both cavity section (p. 18, |. 2) and planar sheet member (p. 19, Il. 8-9) (see figs. 41 and 43B);
“4399” has been used to designate both annular ring (p. 19, |. 16) and shroud (p. 19, |. 17) (see fig. 43C);
 “5008” has been used to designate both exterior panel (p. 21, |. 3) and exterior side panel (p. 21, Il. 9-10) (see figs. 50 and 51);
“9229” has been used to designate both conduit (p. 22, |. 1) and pump (p. 22, |. 1) (see fig. 52);
“6540” has been used to designate both conduit (p. 24, |. 16) and what appears as external casing;
The drawings are objected to because in: 
Fig. 11 reference numeral 305 needs to added to identify the server; 
Fig. 21, pin 2165 needs to be shown on cartridge instead of upright member 2169 (p. 13, Il. 17-18);
Figs. 31 and 32, line for reference numeral needs to be pointing to the slidable control switch; 
Fig. 33, since there is no control switch illustrated, reference numeral 1301 should be removed; 
Fig. 34, reference numeral “1342” should be moved to third circle from the left to be consistent with fig. 33;
Fig. 41, reference line for “4110” is not pointing to cartridge; 
Fig. 47, reference line for 4720 probably should be pointing to a cartridge, not the junction between two cartridges; 
Fig. 48, reference line for 4840 probably should be pointing to a cartridge, not the junction between two cartridges; and
Fig. 67, legend “HP” to element 672- has no corresponding description of Heat Pump relating to element 6720 (see (p. 25, II. 14-15).
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Claim 11 is objected to because of the following informalities:
Page 4, line 8, “Fig. 5” should begin a new paragraph.
Page 4, line 10, “Fig. 7” should begin a new paragraph.
Page 6, line 1, “Fig. 27” should begin a new paragraph.
Page 6, line 17, “Fig. 34” should begin a new paragraph.
Page 7, line 5, “Fig. 38” should begin a new paragraph.
Please edit the Specification for reference number errors.  For example:
Page 14, line 17, “sensor 1391” should be “sensor 1319”.
Page 14, line 19, “photo detector 1356” should be “photo detector 1365”.
Page 16, line 11, “shutter 3709” should be “moveable flap 3709”.
Please edit the Specification for grammatical and spelling errors.  For example:
Page 18, line 10, “4351which” should be “4351 which”.
Page 18, line 18, “a rear panel..” should be “a rear panel.”
Page 22, line 15, “hosing” should be “housing”.
Page 22, line 23, “36302” should be “6302”.
Appropriate correction is requested.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11, line 4, recites “plurality of servers, each signal from the plurality of signals indicating a temperature of a unique”, which should recite “plurality of servers, each signal from the plurality of signals indicating a temperature of the unique” for proper antecedent basis. 
Claim 11, line 10, recites “each valve from the plurality of valves being positioned with a unique server from the”, which should recite “each valve from the plurality of valves being positioned with the unique server from the” for proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 1 – 20 recite “a/the processor-readable medium” in line 1.  
The Specification as originally filed does not recite “processor-readable medium” nor does it recite the instructions/steps for the processor.  
The drawings as originally filed do not illustrate instructions/steps that a processor-readable medium comprises. 
As no structure of the processor-readable medium is described or illustrated, the subject matter of the claims is not reasonably conveyed to one skilled in the relevant art that the inventor or joint inventors had procession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is drawn to a processor-readable medium comprising instructions.  The instructions include receiving a signal from a sensor, selecting an action based on the measurement of the sensor, sending a signal indicative of the action to a valve to cause the valve to be in a position to allow airflow though the valve (see lines 2-5).  
However, lines 6-9 recite limitations that recite structural limitations of the valve, the airflow inlet opening, and the server.  Since the valve, the airflow inlet opening, and the server are physical components that are not a part the processor-readable medium, it is unclear if the structural limitations of the valve, the airflow inlet opening, and the server are positively recited in the claim and whether patentable weight is given to these limitations.  One of ordinary skill in the art cannot determine the metes and bounds of the claim.   This yields the claim indefinite.
Since the claim is drawn to a processor-readable medium and not to a system which includes a processor-readable medium comprising instructions, the Examiner interprets lines 6-9 to hold no patentable weight. 
Claims 2 – 10 are rejected for their dependency on Claim 1.
Claims 2 – 9 also recite structural limitations of components not drawn to the computer-readable medium.
It is unclear if the structural limitations are positively recited in the claim and whether patentable weight is given to these limitations.  One of ordinary skill in the art cannot determine the metes and bounds of the claim.   This yields the claim indefinite.
Since the claim is drawn to a processor-readable medium and not to a system which includes a processor-readable medium comprising instructions, the Examiner interprets the structural limitations that are not instructors to hold no patentable weight. 
Claim 11 is drawn to a processor-readable medium comprising instructions.  The instructions include receiving a plurality of signals from a plurality of sensors, selecting an action based on the plurality of sensors, sending a signal indicative of the action to a valve of a plurality of valves to cause the valve to be in a position to allow airflow though the valve (see lines 2-9).  
However, lines 10-15 recite limitations that recite structural limitations of the valve, the airflow inlet opening, and the server.  Since the valve, the airflow inlet opening, and the server are physical components that are not a part the processor-readable medium, it is unclear if the structural limitations of the valve, the airflow inlet opening, and the server are positively recited in the claim and whether patentable weight is given to these limitations.  One of ordinary skill in the art cannot determine the metes and bounds of the claim.   This yields the claim indefinite.
Since the claim is drawn to a processor-readable medium and not to a system which includes a processor-readable medium comprising instructions, the Examiner interprets lines 10-15 to hold no patentable weight. 
Claims 12 – 14 are rejected for their dependency on Claim 11.
Claims 12 and 13 also recite structural limitations of components not drawn to the computer-readable medium.
It is unclear if the structural limitations are positively recited in the claim and whether patentable weight is given to these limitations.  One of ordinary skill in the art cannot determine the metes and bounds of the claim.   This yields the claim indefinite.
Since the claim is drawn to a processor-readable medium and not to a system which includes a processor-readable medium comprising instructions, the Examiner interprets the structural limitations that are not instructors to hold no patentable weight. 
Claim 15 is drawn to a processor-readable medium comprising instructions.  The instructions include receiving a plurality of signals from a plurality of photodetectors, selecting an action based on the plurality of photodetectors, sending a signal indicative of the action to a valve of a plurality of valves to cause the valve to be in a position to allow airflow though the valve (see lines 2-9).  
However, lines 10-16 recite limitations that recite structural limitations of the valve, the airflow inlet opening, and the server.  Since the valve, the airflow inlet opening, and the server are physical components that are not a part the processor-readable medium, it is unclear if the structural limitations of the valve, the airflow inlet opening, and the server are positively recited in the claim and whether patentable weight is given to these limitations.  One of ordinary skill in the art cannot determine the metes and bounds of the claim.   This yields the claim indefinite.
Since the claim is drawn to a processor-readable medium and not to a system which includes a processor-readable medium comprising instructions, the Examiner interprets lines 10-16 to hold no patentable weight. 
Claims 16 – 20 are rejected for their dependency on Claim 15.
Claims 16 – 19 also recite structural limitations of components not drawn to the computer-readable medium.
It is unclear if the structural limitations are positively recited in the claim and whether patentable weight is given to these limitations.  One of ordinary skill in the art cannot determine the metes and bounds of the claim.   This yields the claim indefinite.
Since the claim is drawn to a processor-readable medium and not to a system which includes a processor-readable medium comprising instructions, the Examiner interprets the structural limitations that are not instructors to hold no patentable weight. 
Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (U.S. Patent No. 9,832,912).
Regarding Claims 1-20, Klein (U.S. Patent No. 9,832,912) has the same disclosure as the instant application.
The Applicant has improperly claimed benefit to Application No. 15/144,788 as a continuation.  Application No. 15/144,788 issued as U.S. Patent No. 9,832,912 on 11/28/2017, which is more than a year before the instant application was filed.  Therefore, Klein (U.S. Patent No. 9,832,912) is available prior art.
The Petition to correct the domestic benefit for the instant application was DISMISSED on 08/25/2022 because the required statement of unintentional delay was filed on 04/06/2022, which was more than two years after the application was filed on 04/03/2020.  
Therefore, Klein (U.S. Patent No. 9,832,912) discloses the same subject matter that is being claimed in the instant application.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Goto et al. (U.S. Patent No. 8,767,399) shows (Figures 1-9 and 13):
A processor-readable medium (the program installed on controller 6) comprising instructions (steps of the program installed on controller 6 illustrated in Figure 13) to cause a processor (the processor of controller 6) to:
receive (step S101) a plurality of signals (signals containing the temperature measured by each 12 for the respective 2, 3, 4, and 5) from a plurality of temperature sensors (12; as illustrated in Figure 2, there is a 12 provided in 2, 3, 4, and 5), each temperature sensor from the plurality of temperature sensors (12; as illustrated in Figure 2, there is a 12 provided in 2, 3, 4, and 5) being located in (as illustrated in Figure 2) a unique server from a plurality of servers (2, 3, 4, and 5), each signal from the plurality of signals (signals containing the temperature measured by each 12 for the respective 2, 3, 4, and 5) indicating a temperature (the temperature of 2, 3, 4, and 5 as measured by the specific 12) of the unique server from the plurality of servers (2. 3. 4, and 5);
select (steps S105 and S106) an action (oscillating angle theta of 18) based on the plurality of signals (signals containing the temperature measured by each 12 for the respective 2, 3, 4, and 5); and
send (step S107), to a valve (18) of a plurality of valves (18 associated with each 2, 3, 4, and 5), a signal (command containing the oscillating angle theta) indicative of the action (oscillating angle theta of 18) to cause the valve (18), in response to the signal (command containing the oscillating angle theta), to change from a first position (20) to a second position (19) to define an airflow (airflow at the angle theta through 18) through the valve (18),
each valve (18) of the plurality of valves (18 associated with each 2, 3, 4, and 5) being positioned with the unique server from the plurality of servers (2, 3, 4, and 5), each valve (18) of the plurality of valves (18 associated with each 2, 3, 4, and 5) having a range of motion (range of theta between 19 and 20, as illustrated in Figure 9) between an opened position (19) and a closed position (20), each valve (18) of the plurality of valves (18 associated with each 2, 3, 4, and 5) in the opened position (19) defining an airflow inlet opening (the full opening created when 18 is in position 19, as illustrated in Figure 9) having a size and a shape (the size and shape of the opening created when 18 is in position 19, as illustrated in Figures 4 and 9) substantially corresponding to a size and a shape (the size and shape of 2A, as illustrated in Figures 3 and 9), respectively, of an airflow inlet opening (2A) of a case (case created by 29 and 23, as illustrated in Figures 3 and 4) of the server (individual blade server illustrated in Figure 9) uniquely associated with that valve (18) and from the plurality of servers (2, 3, 4, and 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
11/03/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762